In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1465 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

THOMAS R. PHILPOT, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
          Northern District of Indiana, Hammond Division. 
            No. 2:11‐cr‐00133 — James T. Moody, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 13, 2013 — DECIDED OCTOBER 22, 2013 
                ____________________ 

   Before BAUER, FLAUM, and ROVNER, Circuit Judges. 
     FLAUM, Circuit Judge. Thomas Philpot, the former Clerk of 
Lake County, Indiana,  took approximately $25,000  in  incen‐
tive  payments  from  a  federally  funded  child‐support  fund 
without the required approval of the county fiscal body. He 
was charged with three counts of mail fraud and two counts 
of  theft  from  a  federally  funded  program. A  jury  convicted 
Philpot  on  all  counts—although  the  district  court  later  ac‐
quitted  him  on  two of  them—and  the  court  sentenced  Phil‐
2                                                           No. 13‐1465 

pot  to  eighteen  months  in  prison.  Philpot  now  appeals  his 
conviction  and  his  sentence,  arguing  that  he  should  be  ac‐
quitted on the remaining counts. In the alternative, he argues 
that  he  is  entitled  to  a  new  trial,  and  that  the  district  court 
improperly  assessed  the  loss  amount  in  his  sentencing.  We 
affirm the district court on all grounds. 
                            I.  Background 
    Title IV‐D of the Social Security Act regulates certain as‐
pects  of  child‐support  systems.  One  provision  orders  the 
federal  government  to  “make  an  incentive  payment  to  each 
State for each fiscal year” based on how effectively their in‐
dividual  child‐support  systems  are  functioning.  42  U.S.C. 
§ 658a(a). The federal government disburses Indiana’s incen‐
tive  payment  to  the  Indiana  Department  of  Child  Services, 
which disburses the federal funds to the counties (a portion 
of the money goes to a county incentive fund, another to the 
operating fund of the county prosecutor, and the rest to the 
operating  fund  of  the  county  clerk).  Ind.  Code  §  31‐25‐4‐
23(a).  Indiana  chooses  to  give  its  counties  a  relatively  free 
hand in directing their Title IV‐D money once the payments 
have been distributed, with one important caveat: “amounts 
received  as  incentive  payments  may  not,  without  the  ap‐
proval of the county fiscal body, be used to increase or sup‐
plement the salary of an elected official.” Id. § 31‐25‐4‐23(c). 
   Thomas  Philpot,  a  licensed  attorney,  was  elected  Lake 
County Clerk in 2004, and served until the end of 2009. Dur‐
ing  many  of  these  years,  he  and  two  of  his  subordinates  in 
the  Clerk’s  Office  received  thousand‐dollar  incentive  pay‐
ments  from  the  Clerk’s  share  of  the  IV‐D  funds.  (Personnel 
who worked on child‐support matters full‐time also received 
IV‐D  bonuses,  although  in  much  smaller  amounts.)  Philpot 
No. 13‐1465                                                                     3

learned of the IV‐D incentive fund—and the possibility that 
it  might  be  used  to  pay  bonuses  to  heads  of  the  Clerk’s  Of‐
fice—from a 2004 conversation with Rochelle Vandenburgh, 
the Director of Child Support for Lake County.1  
    In  2004,  Philpot  received  a  $3,101  bonus;  in  2005,  he  re‐
ceived $3,146; in 2006, $4,249. The Lake County Council nev‐
er  approved  these  payments.  Thus,  in  each  of  these  years 
Philpot’s bonuses violated the Indiana statute. 
    In March 2007 a government official suggested that some 
recipients  of  bonus  money  might  not  be  eligible  because  it 
was  not  clear  that  they  consistently  spent  time  on  child‐
support matters. This inquiry did not appear to be connected 
to Indiana’s approval requirement for elected officials, how‐
ever,  since  it  concerned  Philpot’s  non‐elected  subordinates, 
too.  In  any  event,  Philpot  did  not  take  a  bonus  in  2007—
although  he  was  scheduled  to  receive  one,  his  deputy  di‐
rected  the  Clerk’s  financial  manager  to  strike  the  request—
nor  in  2008.  His  bonuses  resumed  in  2009.  He  received 
$9,101 in January and another $5,105 in October—both times 
without Council approval. Shortly thereafter, he resigned as 
Clerk to take up a new post.  
    Word  of  Philpot’s  IV‐D  bonuses  got  out  to  the  media  in 
2010, and after consulting with an attorney, he ultimately de‐
cided to return the payments (with interest) to Lake County. 
He was later charged with three counts of mail fraud in vio‐
lation of 18 U.S.C. § 1341 and two counts of theft from a fed‐
erally  funded  program  in  violation  of  18  U.S.C. 
                                                 
     1  At  trial,  Vandenburgh  testified  that  she  did  not  discuss  any  re‐

quirement  that  Philpot  get  approval  from  the  county  fiscal  body before 
taking a bonus. 
4                                                        No. 13‐1465 

§ 666(a)(1)(A). Philpot filed a pretrial motion to transfer ven‐
ue  to  the  Northern  District  of  Illinois,  arguing  that  pretrial 
publicity  prevented  him  from  receiving  a  fair  trial  in  Indi‐
ana, but it was denied. He also filed a motion to dismiss the 
indictment,  alleging  that  the  government  submitted  false 
and misleading evidence to the grand jury. The district court 
postponed consideration of the motion until the close of tri‐
al, at which time the court denied it as well. 
   Both  mail  fraud  and  theft  from  a  federally  funded  pro‐
gram  contain  a  mens  rea  requirement  of  knowledge  and  in‐
tent to defraud. Thus, while Philpot conceded at trial that his 
bonuses did not comply with Ind. Code § 31‐25‐4‐23, he ar‐
gued that he had acted in good faith in taking them.  
    A key issue at trial was the significance of a legal opinion 
Philpot  requested  from  his  longtime  acquaintance,  David 
Saks, who Philpot had hired as the Clerk’s contract attorney. 
Saks  testified  that  Philpot  approached  him  in  November 
2008 about a situation that “fell through the cracks” the pre‐
vious year. Philpot asked if it was “too late to act on this sit‐
uation,” handed Saks a scrap of paper with a citation to Ind. 
Code § 31‐25‐4‐23, and asked Saks to analyze the statute and 
get back to him as quickly as possible. Saks testified that he 
was unclear on the precise scope of the assignment and that 
this was a tighter timeline than he was used to.  
   After looking at the statute, Saks said he determined that 
Philpot was asking him “whether or not you had to take [the 
IV‐D money] in the year … the federal money was received, 
whether  or not it could be encumbered  and  taken in  a sub‐
sequent year.” On November 19, he wrote to Philpot that he 
No. 13‐1465                                                                        5

was  in  “complete  compliance”  with  §  31‐25‐4‐23.2  At  trial, 
Philpot introduced this conclusion to show his good faith in 
continuing  to  take  bonuses  from  the  IV‐D  fund.  The  jury 
disagreed, though, and it convicted him on all five counts. 
    Following his conviction, Philpot filed a number of post‐
trial  motions.  The  district  court  granted  his  motion  for  ac‐
quittal on Counts 1 and 4, which dealt with the bonuses he 
took  prior  to  consulting  with  Saks,  because  it  found  there 
was  no  evidence  that  Philpot  knew  of  § 31‐25‐4‐23  before 
                                                 
     2 Saks’s letter read: 

     The  question  was  posed  as  to  the  requirements  necessary  to 
     comply  with  I.C.  31‐25‐4‐23.  This  statute  deals  with  incentive 
     payments  for  enforcing  and  collecting  assigned  child  support 
     rights; the amount and terms thereof. 
     Pursuant to this section of the Indiana Code, incentive payments 
     are  to  be  made  by  the  Title  IV‐D  Agency  directly  to  the  county 
     and deposited in the county treasury for distribution in a speci‐
     fied  manner.  The  Clerk  of  the  Circuit  Court,  pursuant  to  the 
     formula,  is  to  receive  $4,000.00  for  the  year  2007.  Distribution 
     from  the  county  treasury  is  not  made  pursuant  to  I.C.  36‐2‐5‐2 
     (fixing of tax rates and appropriations). Rather, simple approval 
     of the county fiscal body to supplement the salary of the elected 
     official is necessary. 
      At the onset of the year in question, a fund under the auspices of 
      the clerk known as “Clerk’s Child Support IV‐D #428 Fund” was 
      in  existence.  This  fund  had  a  specific  line  item  enumerated  as 
      line item #41390 styled as “supplemental pay.” This was brought 
      before  the  fiscal  body  and  was  approved  and  thus  there  was 
      complete compliance with I.C. 31‐25‐4‐23. 
      The funds that are the subject of the above‐mentioned procedure 
      are still in the account and are available for distribution. Appar‐
      ently, the funds have to be transferred out of a general line item 
      to the relevant line item for payment. 
6                                                       No. 13‐1465 

2008. However, it sustained the convictions on the post‐2008 
counts  (Counts  2,  3,  and  5).  The  district  court  also  denied 
Philpot’s  motion  for  a  new  trial,  which  was  based  on  the 
court’s supposedly erroneous jury instructions, its refusal to 
reopen  the  evidence  to  permit  Philpot  to  call  an  additional 
witness, and the government’s closing argument. 
    The district court sentenced Philpot to 18 months in pris‐
on followed by two years of supervised release and a $10,000 
fine.  Philpot  objected  that  the  court  had  miscalculated  his 
loss  amount,  since  he  returned  the  bonus  money  to  the 
County  before  the  loss  was  detected,  but  the  objection  was 
overruled.  
                          II.  Discussion 
   Philpot  has  appealed  numerous  issues,  which  we  will 
address in turn, describing additional facts as necessary. We 
begin with his pretrial motions, proceed to issues relating to 
the trial, and conclude with his sentencing argument. 
A. The pretrial motions 
     1. Motion to transfer venue 
     Philpot moved to transfer venue to the Northern District 
of  Illinois  pursuant  to  Federal  Rule  of  Criminal  Procedure 
21,  arguing  that  local  media  coverage  was  so  inflammatory 
and pervasive that he could not receive a fair trial in north‐
west Indiana. The magistrate judge reviewed the motion and 
concluded  that  the  press  coverage  in  the  case  had  not  been 
so  pervasive  as  to  compromise  Philpot’s  fair  trial  rights.  He 
noted  that  many  of  the  articles  Philpot  complained  of  were 
factual in nature, and many preceded the trial by over a year. 
The  magistrate  judge  also  did  not  believe  that  the  pretrial 
publicity  was  any  more  severe  than  it  had  been  for  other 
No. 13‐1465                                                           7

public  corruption  cases  that  had  been  tried  in  the  Northern 
District of Indiana. 
    We  review  a  denial  of  a  request  for  change  of  venue for 
abuse  of  discretion,  which  means  that  the  facts  must  “com‐
pel—and  not  merely  support—a  finding  that  a  change  in 
venue is necessary.” United States v. Nettles, 476 F.3d 508, 513 
(7th  Cir.  2007).  Defendants  can  adduce  evidence  of  Rule  21 
prejudice  by  showing  that  individual  jurors  were  actually 
exposed  to  material  that  prevented  them  from  judging  the 
case  impartially.  See  id.  Alternatively,  defendants  can  show 
presumed prejudice, which occurs when “pervasive and in‐
flammatory  pretrial  publicity  makes  juror  bias  inevitable.” 
Id. (internal quotation marks omitted). 
    Philpot does not seriously argue actual prejudice, nor do 
we see any indication that it existed. Instead, Philpot argues 
that  the  pretrial  media  coverage  of  his  case  created  a circus 
atmosphere that made juror bias substantially likely. In sup‐
port, he offers a list of numerous newspaper articles and edi‐
torials  discussing the  controversy  surrounding  the bonuses. 
He  also  points  to  assorted  reader  comments  posted  to  the 
stories’  online  pages, which  he claims  “reveal a widespread 
hostility to Philpot as well as a certainty that he is guilty.” 
    In Skilling v. United States, 130 S. Ct. 2896, 2915–16 (2010), 
the  Supreme  Court  set  forth  a  number  of  factors  to  assess 
presumed prejudice: the size and characteristics of the com‐
munity  where  the  crime  occurred,  the  nature  of  the  news 
stories, and the time that elapsed between the news coverage 
and  the  trial.  None  of  these  factors  lead  us  to  believe  that 
Philpot was unable to receive a fair trial in the Northern Dis‐
trict of Indiana. Northwest Indiana may not be as populous 
as,  say,  Chicago,  but  neither  is  it  a  small  town.  Roughly 
8                                                          No. 13‐1465 

600,000 people live in Porter and Lake Counties, from which 
the  jury  pool  was  drawn.  Cf.  Gentile  v.  State  Bar  of  Nev.,  501 
U.S. 1030, 1044 (1991) (plurality opinion) (reduced likelihood 
of prejudice where the venire had a population in excess of 
600,000  people).  Most  of  the  news  stories  to  which  Philpot 
objects were factual in nature. Moreover, few readers would 
take the comments section of an online news story to be any‐
thing  but  mostly‐anonymous  opinions.  Finally,  most  of  the 
media  coverage  occurred  over  a  year  before  trial,  and  long 
periods went by with few or no articles on the subject. This 
is  hardly  the  kind  of  circus  atmosphere  required  for  pre‐
sumed prejudice.  
    The Supreme Court has instructed that “juror impartiali‐
ty … does not require ignorance” and that “[a] presumption 
of prejudice … attends only the extreme case.” Skilling, 130 S. 
Ct.  at  2915  (emphasis  omitted).  Especially  in  light  of  the 
magistrate’s  observation  that  the  pretrial  publicity  was  no 
more inflammatory than other local political corruption cas‐
es that had been successfully tried in the district, we see no 
grounds for concluding that the judge abused his discretion 
in denying the motion. 
     2. Motion to dismiss the indictment 
    Philpot  also  moved  to  dismiss  his  indictment,  alleging 
that  the  government  presented  false  and  misleading  evi‐
dence to the grand jury. The district court denied the motion, 
a  decision  we  also  review  for  abuse  of  discretion.  United 
States v. Useni, 516 F.3d 634, 656 (7th Cir. 2008). 
   As an initial matter, the government argues that any mis‐
conduct  before  the  grand  jury  cannot  have  prejudiced  Phil‐
pot because a petit jury later convicted him of the charges for 
No. 13‐1465                                                           9

which  he  was  indicted,  and  a  “petit  jury’s  guilty  verdicts 
render  harmless  any  possible  error  in  the  grand  jury  pro‐
ceedings.” United States v. Morgan, 384 F.3d 439, 443 (7th Cir. 
2004);  see  also  United  States  v.  Vincent,  416  F.3d  593,  601–02 
(7th Cir. 2005). If so, then even if the government did know‐
ingly  present  false  evidence  to  the  grand  jury  and  even  if 
that evidence did prejudice Philpot (both points it contests), 
his argument still fails. 
     There  is  some  daylight  between  Morgan  and  Philpot’s 
case: here, although the jury initially found Philpot guilty of 
all  counts,  the  district  court  granted  acquittal  on  two  of 
them. However, we think that this is a distinction without a 
difference. All Philpot asks for on appeal is for us to reverse 
his three remaining counts of conviction. And insofar as these 
counts are concerned, Morgan’s rationale remains sound. As 
we have put it, a rule designed “to protect the innocent from 
being indicted … should not be enforced by reversing a con‐
viction  obtained  after  trial—because  we  know,  as  surely  as 
courts ‘know’ anything, that the convicted defendant is not a 
member  of  the  class  of  beneficiaries  of  the  rule.”  United 
States v. Fountain, 840 F.2d 509, 515 (7th Cir. 1988).  
    Of course, Philpot does offer several reasons to think that 
the jury’s convictions on the three remaining courts are inva‐
lid.  Were  we  to  accept  any  of  these  contentions,  we  would 
not  necessarily  “know”  that  Philpot  is  not  a  member  of  the 
class  of  innocent  persons,  and  we  would  therefore  need  to 
make  a  deeper  inquiry  into  his  grand  jury  arguments.  But 
we  do  not  accept  these  contentions  (as  we  shall  explain  be‐
low),  and  so  we  conclude  that  the  district  court  did  not 
abuse its discretion when it denied the motion to dismiss the 
indictment. 
10                                                     No. 13‐1465 

B. The alleged trial misconduct 
    Philpot takes issue with three aspects of his trial. First, he 
argues that there is insufficient evidence to support the jury’s 
guilty verdict on Counts 2, 3, and 5 (i.e., the counts on which 
he was not acquitted following the jury verdict). Second, he 
argues  that is entitled to a  new trial because  the  prosecutor 
made  improper  statements  in  his  closing  argument.  Finally, 
he  argues  for  a  new  trial  because  the  trial  court  erred  by 
providing  an advice‐of‐counsel instruction to  the jury or, in 
the alternative, refusing to let Philpot reopen the case to call 
a witness. In our view, none of these claims has merit. 
      1. The sufficiency of the evidence 
     We review the denial of a motion for judgment of acquit‐
tal  de  novo,  and  ask  whether,  viewing  the  evidence  in  the 
light most favorable to the government, any rational trier of 
fact  could  have  found  the  essential  elements  of  the  offense 
beyond  a  reasonable  doubt.  United  States  v.  Pree,  408  F.3d 
855,  865  (7th  Cir.  2005).  Here,  we  must  decide  whether  the 
jury  had  sufficient  evidence  to  conclude  that  Philpot  acted 
knowingly and with intent to defraud, rather than just neg‐
ligently, when he took the bonus payments. In the context of 
the mail fraud statute, “[i]ntent to defraud requires … a will‐
ful act by the defendant with the specific intent to deceive or 
cheat,  usually  for  the  purpose  of  getting  financial  gain  for 
one’s self or causing loss to another.” Corley v. Rosewood Care 
Center, Inc. of Peoria, 388 F.3d 990, 1005 (7th Cir. 2004). Simi‐
larly,  theft from a  federally funded  program requires  a spe‐
cific intent to convert money or property from that program. 
United States v. Weaver, 220 F. App’x 88, 91 (3d Cir. 2007). 
No. 13‐1465                                                       11

    We begin with a piece of evidence that both parties agree 
is insufficient to prove the mens rea elements of the charged 
offenses.  The  government  offered  four  “cooperative  agree‐
ments”  that  Philpot  signed  between  2004  and  2009.  These 
agreements,  which  Indiana  requires  from  entities  receiving 
IV‐D funds, state that the Clerk will comply with “applicable 
state  law,  CSB  [Child  Support  Bureau]  policy  and  State 
Board of Accounts’ rules and instructions.” They do not spe‐
cifically  reference  Ind.  Code  §  31‐25‐4‐23,  however.  Because 
there  was  no  evidence  other  than  the  cooperative  agree‐
ments to show that Philpot knew of § 31‐25‐4‐23 during the 
time  covered  by  Counts  1  and  4  of  the  indictment,  the  dis‐
trict  court  granted  Philpot’s  motion  of  acquittal  on  those 
counts  following  the  trial.  The  government  does  not  chal‐
lenge that ruling here. 
   Counts  2,  3,  and  5,  which  pertain  to  the  two  bonuses 
Philpot accepted in 2009, are a different matter. Both parties 
apparently  agree  that  Philpot  knew  of  the  statute  by  No‐
vember 2008. Recall that in that month, Philpot handed Da‐
vid Saks a piece of paper with a citation to § 31‐25‐4‐23, and 
asked him to investigate a situation that had “fallen through 
the  cracks”  a  year  earlier.  The  question  we  face  is  whether 
Philpot  intentionally  took  the  bonus  money  in  2009,  know‐
ing that he did not have the Lake County Council’s approval. 
    The  government  offered  three  pieces  of  circumstantial 
evidence  that  it  says  permitted  a  rational  jury  to  conclude 
that  Philpot  acted  knowingly  and  with  intent  to  defraud  in 
2009. First, it notes that the statutory requirement that Phil‐
pot  get  approval  before  taking  a  bonus  is  straightforward. 
See  Ind.  Code  §  31‐25‐4‐23(c)  (“[I]ncentive  payments  may 
not, without the approval of the county fiscal body, be used 
12                                                         No. 13‐1465 

to increase or supplement the salary of an elected official.”). 
Once  Philpot—a  licensed  attorney  and  elected  official  with 
many years of experience—was aware of the statute, he did 
not  need  the  advice  of  counsel  to  know  that  he  lacked  the 
approval of the “county fiscal body” to supplement his sala‐
ry. 
    Second, on the same day that Philpot received Saks’s re‐
sponse, Sandra Radoja, Philpot’s deputy, directed the Clerk’s 
financial  manager  to  place  an  item  on  the  Council  agenda. 
Radoja  testified  that  she  did  so  at  Philpot’s  direction;  or,  at 
least, that she did so using Philpot’s signature, which she did 
not  use  without  consulting  with  him  beforehand.  The  item 
requested  that  the  Council  move  $22,177  in  the  “Clerk’s 
Child Support IV‐D #428 Fund” from an “other equipment” 
line item to a “supplemental pay” line item. This piqued the 
interest  of  the  Council  President,  Christine  Cid,  who  asked 
the Council’s attorney to look into the matter. Cid later spoke 
to  Philpot’s  personnel  manager,  Gus  Trakas,  and  informed 
him that he could take a bonus from the IV‐D fund, but that 
Philpot could not unless he first received Council approval. 
Shortly thereafter, Philpot’s deputy requested that the items 
be  removed  from  the  agenda,  and  the  Council  never  voted 
on them. 
   The  government  argues  that  this  maneuvering  over  the 
Council  agenda  supports  an  inference  that  Philpot  was  at‐
tempting  to  trick  the  Council  into  approving  bonus  pay‐
ments,  only  to  withdraw  the  request  when  he  realized  Cid 
was  becoming  suspicious.  Philpot  argues  that  the  requests 
the  Clerk’s  Office  placed  on,  and  then  removed  from,  the 
Council agenda are  irrelevant. Among  other things, he says 
that  there  is  no  direct  evidence  that  Philpot  was  involved, 
No. 13‐1465                                                          13

the  transfers  did  not  specifically  reference  Philpot’s  bonus, 
and  the  request  was  visible  on  the  Council’s  public  agenda 
even  after  it  was  withdrawn.  These  counterarguments  are 
certainly  plausible—so  that  a  jury  could  very  well  credit 
them  instead  of  the  government’s  version—but  we  cannot 
say  that  they  are  so  convincing  that  no  rational  juror  could 
reject them, which is the standard we must apply on appeal. 
    Finally,  the  government  offered  testimony  from  Gus 
Trakas. Trakas testified that he told Philpot about his discus‐
sion  with  Christine  Cid,  including  her  instruction  that  Phil‐
pot needed to get Council approval in order to take a bonus 
for  himself.  Trakas  could  not  recall  exactly  when  he  and 
Philpot  had  this  conversation;  he  estimated  it  occurred 
somewhere between November 2008 and January 2009. 
   All this adds up to a welter of inferences about Philpot’s 
actual state of mind when he took the IV‐D bonuses in 2009. 
But  we  are  not  tasked  with  resolving  that  confusion.  The 
question  we  must  answer  is  a  simpler  one:  is  it  true  that 
“viewing  the  evidence  in  the  light  most  favorable  to  the 
Government,  no  rational  trier  of  fact  could  have  found  the 
essential  elements  of  the  offense  beyond  a  reasonable 
doubt”? Pree, 408 F.3d at 865.  
    Philpot  knew  of  § 31‐25‐4‐23  by  November  2008  at  the 
latest. As the government notes, this was not a complicated 
provision.  It  said  that  Philpot,  an  elected  official,  could  not 
take  supplemental  pay  from  the  IV‐D  program  without 
Council  approval.  Furthermore,  based  on  his  conversation 
with Trakas, he knew that the Council President did not be‐
lieve  that  he  had  approval.  Trakas  estimated  that  this  con‐
versation  occurred  between  November  2008  and  January 
2009—so a jury could certainly find that the conversation oc‐
14                                                          No. 13‐1465 

curred before Philpot took the first of his two IV‐D bonuses 
in  January  2009.  From  this  evidence  alone,  we  think  that  a 
jury could conclude that Philpot knowingly violated Indiana 
law.3 
   Philpot  argues,  however,  that  even  though  he  knew  of 
the approval requirement, he thought that he had complied 
with it. That is because of the letter from David Saks stating 
that Philpot was in “complete compliance” with Indiana law: 
      At the onset of the year in question, a fund under the 
      auspices of the clerk known as “Clerk’s Child Support 
      IV‐D  #428  Fund”  was  in  existence.  This  fund  had  a 
      specific  line  item  enumerated  as  line  item  #41390 
      styled  as  “supplemental  pay.”  This  was  brought  be‐
      fore the fiscal body and was approved and thus there 
      was complete compliance with I.C. 31‐25‐4‐23. 
Because he honestly believed this advice, Philpot claims, he 
could not have acted with the requisite scienter, even if Saks’s 
conclusion later turned out to be wrong. 
    The  parties  strongly  dispute  what  to  make  of  this  letter. 
According  to  the  government,  Philpot  procured  it  in  bad 
faith: he knew Saks was not an expert in this area of the law, 
yet  pressured  him  to  quickly  produce  an  opinion;  he  told 
Saks that the IV‐D bonuses “fell through the cracks” in 2007, 
when  in  fact  he  had  been  slated  to  receive  a  bonus  only  to 
have his name struck after the state raised concerns; and he 
did not mention to Saks that he had never received Council 

                                                 
      3 We note that this conclusion was permissible even if the jury con‐

cluded the government’s theory about the attempt to trick the Council by 
manipulating the agenda was a red herring. 
No. 13‐1465                                                                       15

approval for any of  his previous bonuses.4 The government 
even  suggests  that  Philpot  may  have  purposely  sought  out 
Saks,  with  whom  he  had  a  longstanding  professional  rela‐
tionship, in order to more easily obtain a favorable opinion. 
    In  reply,  Philpot  argues  that  no  reasonable  jury  could 
conclude that he misled Saks. Saks told the jury that Philpot 
was looking for his “honest opinion,” and that Saks had full 
access to personnel in the Clerk’s Office and any budget ma‐
terials he needed to complete his task. Philpot suggests that 
to  the  extent  Saks  implicated  him  in  his  mistake,  he  was 
primarily  concerned  with  shifting  blame  and  his  testimony 
should be disregarded as self‐serving. 
    As the district court noted, Saks’s testimony was “full of 
internal  conflicts  and  can  be  interpreted  in  many  different 
ways.”  But  again,  that  is  not  the  question  before  us  on  ap‐
peal. We must instead decide whether a jury could have ra‐
tionally  concluded  that  Philpot  knew  his  bonuses  violated 
state  law.  We  conclude  that  it  could,  even  assuming  that 
Philpot procured Saks’s letter in good faith. 
    For  reliance  on  a  lawyer’s  opinion  to  negate  a  mental 
state, that reliance must be reasonable and in good faith. “If 
a person is told by his attorney that a contemplated course of 
action  is  legal  but  subsequently  discovers  the  advice  is 
wrong  or  discovers  reason  to  doubt  the  advice,  he  cannot 
hide  behind  counsel’s  advice  to  escape  the  consequences  of 
his violation.”  United States v. Benson, 941 F.2d 598,  614  (7th 
Cir. 1991), amended, 957 F.2d 301 (7th Cir. 1992); see also Unit‐
ed States v. Urfer, 287 F.3d 663, 664 (7th Cir. 2002) (“[T]he rea‐
                                                 
      4  At  trial,  Saks  stated  that  if  he  had  known  that  Philpot  never  re‐

ceived approval, he would have given a different legal opinion.  
16                                                                 No. 13‐1465 

sonableness  of  a  lawyer’s  advice  is  indeed  relevant  to  a  de‐
termination of willfulness.”). It does not seem reasonable for 
Philpot  to  rely  on  Saks’s  bare‐boned  conclusion  that  there 
was  “complete  compliance”  with  the  Indiana  statute  when 
Philpot  himself  knew  that  the  County  Council  never  ap‐
proved his bonus payment, and when he knew that Council 
President  Cid  had  told  Trakas  that  Philpot  lacked  approv‐
al—or so a jury could find.5 
     It is certainly possible that a rational jury could have sid‐
ed  with  Philpot  and  concluded  that  he  acted  in  good  faith 
when he accepted the bonuses in January and October 2009. 
This  jury  did  not,  however.  It  concluded  that  Philpot  acted 
knowingly and with intent to defraud when he accepted IV‐
D money without Council approval. We believe that, looking 
at  the  totality  of  the  evidence  in  the  light  most  favorable  to 
the government, this conclusion was a permissible one. 
      2. The prosecutor’s closing argument 
    Philpot  next  argues  that,  even  if  we  do  not  reverse  the 
district  court’s  partial  denial  of  the  motion  for  acquittal,  we 
ought to grant him a new trial because of prejudicial errors 
the  prosecutor  made  in  his  closing  argument  to  the  jury. 
Philpot identifies the following improper arguments: 
                                                 
      5  Trakas  testified  that  after  he  told  Philpot  about  Cid’s  comments, 

Philpot  replied  that  he  did  not  need  Council  approval  because  Saks’s 
letter  indicated  that  he  had  satisfied  the  Indiana  statutory  requirement. 
That  could  support  an  inference  that  Philpot  genuinely  thought  he  did 
not  need—or  already  had—Council  approval.  But  it  also  could  support 
an  inference  that  Philpot  unreasonably  relied  on  Saks’s  letter,  or  even 
that  he  knew  he  was  taking  bonus  payments  without  approval  and 
hoped to avoid drawing attention to himself. In the end, it was the jury’s 
job to decide which version of this story to believe. 
No. 13‐1465                                                             17

       The suggestion at several points that the coopera‐
        tive  agreements  Philpot  signed  as  Clerk  directed 
        him to the relevant Indiana statutes; 
       The statement that Philpot consulted with Saks af‐
        ter Cid raised questions about his needing Council 
        approval to take a bonus; 
       The  misrepresentation  of  Saks’s  answer  to  the 
        question  whether  Philpot  ever  mentioned  that  he 
        did  not  have  Council  approval—“Well,  no,  that’s 
        the  whole  ball  game”—to  suggest  Philpot  inten‐
        tionally withheld critical information; and 
       The repeated statement that Philpot was using his 
        position to “writ[e] himself checks.” 
The district court found that some of these statements were 
unsupported  by  the  evidence.  However,  the  court  did  not 
think any were so inflammatory or prejudicial that they war‐
ranted a new trial.  
    Philpot objected to these remarks at trial, and we review 
the  decision  to  overrule  the  objections  for  abuse  of  discre‐
tion.  United  States  v.  Clark,  535  F.3d  571,  580  (7th  Cir.  2008). 
We  must  first  consider  whether  the  challenged  statements, 
standing alone, are in fact improper. If they are, we consider 
whether  the  statements,  in  the  context  of  the  record  as  a 
whole, denied the defendant his right to a fair trial. Id. That 
said,  “improper  statements  made  during  closing  argument 
are rarely reversible error.” Id. at 581. 
     We begin with the prosecutor’s references to the coopera‐
tive  agreements—references  that  were  indeed  improper. As 
the district court observed, the agreements do not specifical‐
ly  reference  Ind.  Code  § 31‐25‐4‐23,  so  the  suggestion  that 
18                                                      No. 13‐1465 

they “told [Philpot] exactly where to look” was incorrect. We 
also  find  the  prosecutor’s  description  of  the  timeline  sur‐
rounding Saks’s letter to be improper. In his closing and re‐
buttal  arguments,  the  prosecutor  told  the  jury  that  Philpot 
went to Saks because “all heck was breaking loose with Cid 
finding  out  about  this  and  he  needed  some  cover,  and  Mr. 
Saks was the closest ally.” Yet that is not what the evidence 
showed:  Cid  made  her  inquiries  upon  noticing  the  supple‐
mental  payment  item on the Council  agenda, which Radoja 
had placed there after a week after Philpot spoke to Saks. 
   However,  we  find  nothing  improper  in  the  prosecutor’s 
accurate quotation of Saks’s testimony about “the whole ball 
game,”  particularly  because  (as  the  district  court  noted) 
Philpot  did  not  object  to  this  statement  when  Saks  was  on 
the stand. Nor do we think that the prosecutor’s suggestions 
that  Philpot  was  “writing  himself  checks”  were  unfair  or 
misleading. After Philpot objected to this phrasing, the pros‐
ecutor explained that he was speaking figuratively about the 
process  that  Philpot  used  to  take  bonuses  without  drawing 
the Council’s attention. 
     We  next  consider  whether  the  two  improper  state‐
ments—the references to the cooperative agreements and the 
chronological  mix‐up  about  Cid’s  conversation  with 
Trakas—prejudiced  Philpot’s  right  to  a  fair  trial.  Six  factors 
guide this inquiry: (1) whether the prosecutor misstated the 
evidence; (2) whether the remark implicated a specific right; 
(3)  whether  the  defendant  invited  the  remark;  (4)  whether 
the  district  court  provided  an  effective  curative  instruction; 
(5)  whether  the  defendant  had  an  opportunity  to  rebut  the 
remark;  and  (6)  the  weight  of  the  evidence  against  the  de‐
fendant. Clark, 535 F.3d at 580–81. At bottom, we ask wheth‐
No. 13‐1465                                                            19

er “the prosecutors’ comments so infected the trial with un‐
fairness  as  to  make  the  resulting  conviction  a  denial  of  due 
process.”  Id.  at  851  (internal  quotation  omitted)  (quoting 
Darden v. Wainwright, 477 U.S. 168, 181 (1986)).  
     We  agree  with  the  district  court  that  the  cooperative 
agreements  did  not  unfairly  prejudice  Philpot  with  respect 
to  the  counts  on  which  he  was  convicted.  The  agreements 
were most relevant to the pre‐2008 counts, because there was 
no  other  evidence  showing  Philpot  knew  of  the  Indiana  re‐
quirement  at  that  time.  Philpot  has  been  acquitted  on  these 
counts,  however, so any error is harmless. All of the  counts 
of  conviction,  by  contrast,  involve  funds  taken  in  January 
and October 2009, and Philpot concedes that he knew about 
the statute then. Philpot argues that the misstatement about 
the cooperative agreements may have led the jury to believe 
that  he  did  not  consult  with  Saks  in  good  faith,  but  we  do 
not see how that follows, especially as the government never 
intimated this inference in its closing argument. 
    Jumbling  up  the  timeline,  as  the  government  did  in  its 
closing, gives us more pause. As the district court noted, the 
Clark factors cut both ways on this point. Philpot did not in‐
vite the remark, and he could not rebut it the second time it 
was  made  in  the  government’s  rebuttal.  On  the  other  hand, 
the  statement  did  not  implicate  any  specific  rights,  the  dis‐
trict  court  frequently  reminded  the  jury  that  statements 
made during the closing argument are not evidence, and the 
weight  of  the  evidence  against  Philpot  was  strong  (though 
not overwhelming). At the end of the day, we must be mind‐
ful  that  “the  district  court  is  in  a  superior  position  to  judge 
the seriousness of the incident in question, particularly as it 
relates  to  what  has  transpired  in  the  course  of  the  trial.” 
20                                                         No. 13‐1465 

United States v. Johnson, 655 F.3d 594, 602 (7th Cir. 2011) (in‐
ternal quotation marks omitted). In  light  of the  closeness  of 
the  question,  we  cannot  conclude  that  the  district  court 
abused its discretion when it denied the motion for a retrial. 
      3. The advice‐of‐counsel instruction 
    Finally, Philpot takes issue with the advice‐of‐counsel in‐
struction  the  district  court  gave  the  jury  over  his  objection. 
He contends that the instruction should not have been given 
at all because he did not offer an advice‐of‐counsel defense. 
Rather,  his  defense  was  that  he  took  the  bonuses  in  good 
faith. He further contends that,  by drawing the jury’s atten‐
tion  to  Saks’s  opinion  and  away  from  Philpot’s  actual  argu‐
ment—which relied on additional indicia of good faith—the 
instruction unfairly prejudiced his case. 
    We review claims of instructional error de novo, but will 
reverse the district court’s denial of a new trial motion only if 
the  instructions  as  a  whole  misled  the  jury  as  to  the  law. 
United  States  v.  Joshua,  648  F.3d  547,  554  (7th  Cir.  2011).  In 
Joshua,  we  concluded  that  an  advice‐of‐counsel  instruction 
was  appropriate  even  though  the  defendant  characterized 
his argument as good faith because, labels aside, the defens‐
es  operate  to  the  same  end.  See  id.  (noting  that  advice  of 
counsel  “is  not  a  stand‐alone  defense;  rather,  information 
about advice of counsel sheds light on the question whether 
the defendants had the required intent to defraud”). That is 
equally true here. The district court’s pattern instruction ex‐
plained  that  “[i]f  the  defendant  relied  in  good  faith  on  the 
advice  of  an  attorney  that  his  conduct  was  lawful,  then  he 
lacked  the  intent  to  defraud  required  to  prove  the  offenses 
charged in Counts Two, Three, and Five of the Indictment.” 
No. 13‐1465                                                        21

    Philpot  attempts  to  distinguish  Joshua  by  pointing  out 
that  although  the  attorney  in  that  case  was  called  to  the 
stand  by  the  defendant,  here  Saks  testified  for  the  govern‐
ment. However, Philpot is the one responsible for introduc‐
ing  Saks’s  letter:  he  moved  to  admit  it  during  his  cross‐
examination  of  Gus  Trakas.  More  importantly,  it  is  still  the 
case that “information about advice of counsel sheds light on 
the question whether the defendants had the required intent 
to defraud,” Joshua, 548 F.3d at 554, and the district court did 
not err in explaining as much to the jury. 
    In the alternative, Philpot argues that, even if the instruc‐
tion was appropriate, the district court abused its discretion 
by  not  permitting  him  to  reopen  his  case  in  order  to  intro‐
duce  testimony  from  attorney  John  Dull.  Philpot  consulted 
with Dull, the attorney for the Lake County Commissioners, 
in  early  2010  about  a  newspaper  article  criticizing  him  for 
taking  IV‐D  bonuses  without  Council  approval.  After  re‐
searching  the  law  and  reviewing  county  records,  Dull  con‐
cluded that Saks’s 2008 letter was based on a mistake of fact 
and  advised  Philpot  to  return  the  bonuses  to  the  County. 
Philpot complied the next day. 
    Philpot  filed  his  motion  to  reopen  the  day  after  the  par‐
ties rested. The district court denied it, reasoning that Dull’s 
testimony  was  not  relevant  because  he  did  not  meet  with 
Philpot until long after the conduct alleged in the indictment 
had concluded. We review this decision for abuse of discre‐
tion. United States v. Medina, 430 F.3d 869, 879 (7th Cir. 2005). 
   Philpot  argued  that  Dull’s  testimony  was  relevant  to 
whether  Philpot  misled  Saks  in  2008.  His  theory  was  that, 
because Dull came to the correct conclusion based on the in‐
formation in the newspaper article, Philpot acted reasonably 
22                                                         No. 13‐1465 

in  relying  on  Saks’s  earlier  conclusion  based  on  similar  in‐
formation.  But  Dull  and  Saks  were  not  acting  on  the  same 
information. The 2010 news story reported that Philpot had 
taken several IV‐D bonuses and suggested that he might not 
have received the required Council approval. That conveyed 
a very different picture than Philpot’s statement to Saks that 
a matter “slipped through the cracks.” More generally, Phil‐
pot’s  actions  after  his  bonuses  were  reported  in  the  press 
shed little or no light on his state of mind two years earlier. 
The district court did not abuse its discretion by denying the 
motion to reopen.  
C. The sentencing determination 
    Philpot’s final argument is that the district court improp‐
erly calculated the loss amount when determining the guide‐
lines range for sentencing. He claims that, because he volun‐
tarily repaid his bonuses to Lake County, the court ought to 
have  given  him  a  “credit  against  loss”  for  sentencing  pur‐
poses. We review the district court’s application of the guide‐
lines  de  novo  and  its  findings  of  fact  for  clear  error.  United 
States v. Natour, 700 F.3d 962, 975 (7th Cir. 2012). 
    Application Note 3(E) to Section 2B1.1 of the Sentencing 
Guidelines  provides  that  any  loss  created  by  the  offense 
shall be reduced by “[t]he money returned … by the defend‐
ant  …  to  the  victim  before  the  offense  was  detected.” 
U.S.S.G. § 2B1.1 n.3(E)(i). It further states that “[t]he time of 
detection  of  the  offense  is  the  earlier  of  (I)  the  time  the  of‐
fense was discovered by a victim or government agency; or 
(II) the time the defendant knew or reasonably should have 
known that the offense was detected or about to be detected 
by a victim or government agency.” Id.  
No. 13‐1465                                                       23

   The district court rejected Philpot’s credit‐against‐loss ar‐
gument  at  the  sentencing  hearing. As  it  explained  in  a  sub‐
sequent opinion denying Philpot’s motion for bond pending 
appeal,  “Philpot  paid  the  money  back  after  consulting  John 
Dull,  who  opined  that  the  bonus  payments  Philpot  took 
were  improper  and  should  be  paid  back.  Dull  at  the  time 
was the attorney for the Lake County Commissioners, mean‐
ing that Lake County, a victim, knew of the loss before Phil‐
pot paid it back.” Philpot now contends that although Lake 
County knew of its loss prior to his repayment, it is not clear 
that  it  knew  that  Philpot  had  committed  a  crime.  Indeed,  at 
the  sentencing  hearing,  Dull  testified  that  he  did  not  think 
Philpot could face criminal charges for his conduct. 
    In United States v. Peugh, 675 F.3d 736 (7th Cir. 2012), rev’d 
on other grounds, 133 S. Ct. 2072 (2013), we considered a simi‐
lar  argument.  There,  the  defendants  managed  to  repay  a 
$471,000  overdraft  fee  resulting  from  their  check‐kiting 
scheme.  Because  the  defendants  were  not  charged  with  a 
crime until seven years later, they contended that they were 
entitled to a loss reduction for returning the overdraft mon‐
ey to the bank before the offense was detected by the victim. 
Id. at 742. We thought otherwise, since “[a] victim can detect 
an  offense  without  understanding  its  full  scope,  and  ‘the 
time  to  determine  the  loss  in  a  check‐kiting  scheme  is  the 
moment the loss is detected.’” Id. (alterations omitted) (quot‐
ing United States v. Mau, 45 F.3d 212, 216 (7th Cir. 1995)).  
    As with check kiting, so too with theft. In fact, Mau’s rule 
was in part premised on an equivalency between the two of‐
fenses. See 45 F.3d at 215 (“[C]heck kiting is not more equiva‐
lent  to  a  fraudulent  loan  transaction  than  to  simple  theft.” 
(internal quotation marks omitted)); id. at 216 (“[A]s in theft 
24                                                               No. 13‐1465 

cases,  loss  is  the  value  of  the  money  …  unlawfully  taken.” 
(citing U.S.S.G. § 2F1.1 n.7)).6 Here, Lake County knew that 
Philpot  had  improperly  taken  the  bonus  money  at  the  time 
he  returned  it.  Although  the  County  authorities  were  not 
necessarily  aware  of  the  full  scope  of  Philpot’s  misconduct, 
that  is  not  necessary  for  a  victim  to  detect  an  offense.  The 
fact  that  Philpot  “repa[id]”  the  bonus  “after  the  loss  ha[d] 
been  discovered  does  not  change  the  fact  of  the  loss;  such 
fact merely indicates some acceptance of responsibility.” Id. 
    Even  if  the  County  had  not  yet  detected  the  offense, 
moreover,  a  defendant  does  not  get  credit  for  returning 
money if he knows or should know that the offense is about 
to  be  uncovered.  U.S.S.G.  §  2B1.1  n.3(E)(i)(II).  Philpot  re‐
turned  his  bonuses  on  February  5,  2010.  At  this  point,  the 
media  had  already  reported  that  he  had  wrongfully  taken 
the  IV‐D  money,  and  Philpot  should  have  known  that  gov‐
ernment investigators might soon become aware of his con‐
duct.  We  therefore  conclude  that  the  district  court  correctly 
calculated Philpot’s loss amount at sentencing. 
                                       III.  Conclusion 
    For the foregoing reasons, we AFFIRM the district court in 
all respects. 




                                                 
      6 Today, this inference is even stronger because § 2F1.1 has been re‐

pealed  and  consolidated  with  §  2B1.1  to  provide  a  unified  treatment  of 
theft, property destruction, and fraud. As the amendment to the guide‐
lines notes, “inasmuch as theft and fraud offenses are conceptually simi‐
lar, there is no strong reason to sentence them differently.” U.S.S.G. App. 
C Vol. II 172 (2012) (Amendment 617).